Case 2:20-cv-00281-JRG Document 210-2 Filed 08/25/21 Page 1 of 1 PageID #: 9494




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


 KAIFI LLC
                    Plaintiff,

       v.                                       Case No. 2:20-cv-281-JRG

                                                JURY TRIAL DEMANDED

                                                Honorable Rodney Gilstrap

 T-MOBILE US, INC. and
 T-MOBILE USA, INC.,

                    T-Mobile.



      ORDER DENYING T-MOBILE’S MOTION TO COMPEL THE CONTINUED
                   DEPOSITION OF DR. HANBUM CHO

        Before the Court is T-Mobile’s Motion to Compel the Continued Deposition of Dr.

  Hanbum Cho. The Court, having considered same, is of the opinion the motion should be

  DENIED.

        IT IS THEREFORE ORDERED that T-Mobile’s Motion to Compel the Continued

  Deposition of Dr. Hanbum Cho is DENIED.




                                            1
